                   Case 2:90-cv-00520-KJM-DB Document 5939 Filed 10/08/18 Page 1 of 20


               1 DONALD SPECTER – 083925                      MICHAEL W. BIEN – 096891
                 STEVEN FAMA – 099641                         JEFFREY L. BORNSTEIN – 099358
               2 MARGOT MENDELSON – 268583                    ERNEST GALVAN – 196065
                 PRISON LAW OFFICE                            THOMAS NOLAN – 169692
               3 1917 Fifth Street                            LISA ELLS – 243657
                 Berkeley, California 94710-1916              KRISTA STONE-MANISTA – 269083
               4 Telephone: (510) 280-2621                    JENNY S. YELIN – 273601
                                                              MICHAEL S. NUNEZ – 280535
               5 CLAUDIA CENTER – 158255                      JESSICA WINTER – 294237
                 AMERICAN CIVIL LIBERTIES UNION               MARC J. SHINN-KRANTZ – 312968
               6 FOUNDATION OF NORTHERN                       CARA E. TRAPANI – 313411
                 CALIFORNIA, INC.                             ROSEN BIEN
               7 39 Drumm Street                              GALVAN & GRUNFELD LLP
                 San Francisco, California 94111-4805         50 Fremont Street, 19th Floor
               8 Telephone: (415) 621-2493                    San Francisco, California 94105-2235
                                                              Telephone: (415) 433-6830
               9
                   Attorneys for Plaintiffs
              10
              11                               UNITED STATES DISTRICT COURT
              12                               EASTERN DISTRICT OF CALIFORNIA
              13
              14 RALPH COLEMAN, et al.,                       Case No. 2:90-CV-00520-KJM-DB
              15                 Plaintiffs,                  JOINT LIST OF WITNESSES AND
                                                              EXHIBITS FOR TELEPSYCHIATRY
              16          v.                                  HEARING AND PROPOSED
                                                              SCHEDULE
              17 EDMUND G. BROWN, JR., et al.,
                                                              Judge:    Hon. Kimberly J. Mueller
              18                 Defendants.                  Date:     October 15, 2018
                                                              Time:     1:00 p.m.
              19                                              Crtrm.:   3
              20
              21
              22
              23
              24
              25
              26
              27
              28

                       JOINT LIST OF WITNESSES AND EXHIBITS FOR TELEPSYCHIATRY HEARING AND PROPOSED
[3308630.3]                                               SCHEDULE
                   Case 2:90-cv-00520-KJM-DB Document 5939 Filed 10/08/18 Page 2 of 20


               1         Pursuant to this Court’s order dated September 20, 2018, the parties jointly submit
               2 the following list of witnesses and exhibits to be presented at the trial on Defendants’ use
               3 of telepsychiatry slated to commence on October 15, 2018 at 1:00 p.m. in Courtroom No.
               4 3. See 09/20/18 Order, ECF No. 5928 at 12. As the Court also ordered, see 09/28/18
               5 Minute Order, ECF No. 5933, the parties also hereby file their proposed schedule for the
               6 hearing with the joint list of witnesses and exhibits.
               7 I.      WITNESSES
               8         A.     Defendants’ Witnesses:
               9                1.     Dr. Joseph Penn, M.D.
              10                2.     Kevin Kuich, M.D.
              11                3.     Michael Arca, M.D.
              12                4.     Varendra Gosein, M.D.
              13                5.     Josh Horsley, M.D.
              14                6.     Peter Yellowlees, M.D.
              15         B.     Plaintiffs’ Witnesses:
              16                1.     Pablo Stewart, M.D.
              17                2.     Karen Higgins, M.D.
              18                3.     Katherine Tebrock
              19                4.     Dr. Michael Golding
              20                5.     Dr. Melanie Gonzalez
              21                6.     Dr. Peg McAloon
              22                7.     Dr. James Vess
              23                8.     Dr. Jack Gills
              24                9.     Dr. Olivia Del Pilar
              25                10.    Dr. Gains
              26                11.    Dr. Mark A. Ritchie
              27                12.    Dr. Brittany Brizendine
              28                13.    Plaintiff Class Member a
                                                               1
                       JOINT LIST OF WITNESSES AND EXHIBITS FOR TELEPSYCHIATRY HEARING AND PROPOSED
[3308630.3]                                               SCHEDULE
                   Case 2:90-cv-00520-KJM-DB Document 5939 Filed 10/08/18 Page 3 of 20


               1                14.    Plaintiff Class Member b
               2                15.    Plaintiff Class Member i
               3                16.    Plaintiff Class Member v
               4                17.    Plaintiff Class Member d
               5                18.    Plaintiff Class Member r
               6                19.    Plaintiff Class Member j
               7                20.    Plaintiff Class Member q
               8                21.    Plaintiff Class Member gg
               9                22.    Plaintiff Class Member y
              10                23.    Plaintiff Class Member jj
              11 II.     PROPOSED SCHEDULE
              12         The parties propose the following schedule with estimates for testimony, subject to
              13 the Court’s availability.
              14         October 15-16: Dr. Kuich (2 hours direct, 3 hours cross)
              15         October 16: Dr. Yellowlees (2-3 hours direct, 3 hours cross)
              16         October 16-17: Dr. Arca (1 hour direct, 1 hour cross)
              17         October 17: Dr. Gosein (1 hour direct, 2 hours cross)
              18         October 17: Dr. Horsley (1 hour direct, 2 hours cross)
              19         October 17: Dr. McAloon (1 hour direct, 1 hour cross)
              20         October 18: Dr. Penn (2-3 hours direct, 4 hours cross)
              21         October 19: Dr. Higgins (2 hours direct, 2 hours cross)
              22         October 19: Katherine Tebrock (3 hours direct, 2 hours cross)
              23         October 22: Katherine Tebrock (continued)
              24         October 23: Dr. Stewart (4 hours direct, 2-3 hours cross)
              25         October 24: Dr. Golding (4 hours direct, 2 hours cross)
              26         October 25: Dr. Gonzalez (2 hours direct, 1-2 hours cross)
              27         October 25: Dr. Vess (1 hour direct, 1 hour cross)
              28         October 25: Dr. Gains (1 hour direct, 1 hour cross)
                                                                2
                       JOINT LIST OF WITNESSES AND EXHIBITS FOR TELEPSYCHIATRY HEARING AND PROPOSED
[3308630.3]                                               SCHEDULE
                   Case 2:90-cv-00520-KJM-DB Document 5939 Filed 10/08/18 Page 4 of 20


               1         October 26: Dr. Ritchie (1 hour direct, 1 hour cross)
               2         October 26: Dr. Gills (1 hour direct, 1 hour cross)
               3         October 26: Dr. Brizendine (2 hours direct, 1 hour cross)
               4         October 26: Dr. Del Pilar (1 hour direct, 1 hour cross)
               5         Additionally, Plaintiffs intend to move the Court to permit direct testimony by
               6 declaration for ten class member witnesses, and one former class member witness,
               7 regarding their experiences with treatment by telepsychiatry within CDCR. Plaintiffs are
               8 concerned that requiring the transportation of the class members in question for live
               9 testimony would detrimentally affect the class members’ mental health by interrupting
              10 their mental health treatment and programming. Plaintiffs will be prepared to detail the
              11 basis for their request on October 15, or, if the Court wishes, at a telephonic pre-trial
              12 conference.
              13         Plaintiffs propose to have the class member witnesses provide their direct testimony
              14 by declaration, subject to cross examination by deposition at a time and date to be agreed
              15 up on by the parties, should Defendants wish to challenge their testimony directly rather
              16 than through testimony by their experts or clinical witnesses. Should the Court wish to
              17 hear these class members’ testimony live, Plaintiffs request to address the potential options
              18 and methods for receiving their testimony with the Court.
              19         Defendants object to Plaintiffs introducing hearsay testimony via declarations at the
              20 evidentiary hearing, or otherwise imposing discovery obligations on Defendants in
              21 violation of the Court’s September 20 Order, and therefore intend to move to exclude any
              22 such evidence. Plaintiffs’ proposed procedure violates the Federal Rule of Civil Procedure
              23 43, which requires that a witness testimony at trial "must be taken in open court unless a
              24 federal statute, the Federal Rules of Evidence, these rules, or other rules adopted by the
              25 Supreme Court provide otherwise." Fed. R. Civ. P 43(a). Moreover, this procedure will
              26 prejudice the Defendants. Plaintiffs will be able to carefully craft their witnesses'
              27 testimony. Defendants will not have an opportunity confront the witnesses with cross-
              28 examination or offer impeachment evidence. It will also deprive the Court of its ability to
                                                            3
                       JOINT LIST OF WITNESSES AND EXHIBITS FOR TELEPSYCHIATRY HEARING AND PROPOSED
[3308630.3]                                               SCHEDULE
                   Case 2:90-cv-00520-KJM-DB Document 5939 Filed 10/08/18 Page 5 of 20


               1 observe the witnesses affect and body language while testifying. However, all of
               2 Defendants witnesses will be subject to live testimony and cross-examination by the
               3 Plaintiffs.
               4 III.    EXHIBITS
               5         The parties’ exhibit lists are attached hereto.
               6
               7 DATED: October 8, 2018                   Respectfully submitted,
               8                                          ROSEN BIEN GALVAN & GRUNFELD LLP
               9
              10                                          By: /s/ Marc J. Shinn-Krantz
              11                                              Marc J. Shinn-Krantz

              12                                          Attorneys for Plaintiffs
              13
                   DATED: October 8, 2018                 Respectfully submitted,
              14
              15                                          XAVIER BECERRA
                                                          ATTORNEY GENERAL OF CALIFORNIA
              16                                          DANIELLE F. O’BANNON
                                                          SUPERVISING DEPUTY ATTORNEY
              17
                                                          GENERAL
              18
              19                                          By: /s/ Andrew Gibson
              20                                              Andrew Gibson
                                                              Deputy Attorney General
              21
              22                                          Attorneys for Defendants

              23
              24
              25
              26
              27
              28
                                                                  4
                        JOINT LIST OF WITNESSES AND EXHIBITS FOR TELEPSYCHIATRY HEARING AND PROPOSED
[3308630.3]                                                SCHEDULE
Case 2:90-cv-00520-KJM-DB Document 5939 Filed 10/08/18 Page 6 of 20




 ATTACHMENT A
                 Case 2:90-cv-00520-KJM-DB Document 5939 Filed 10/08/18 Page 7 of 20
                  Coleman v. Brown, et al., USDC, E.D. Cal., Case No. 2:90-cv-00520 KJM-DB
                                              Plaintiffs’ Exhibit List

EXHIBIT DESCRIPTION                                                        BATES NO.   OFFERED ADMITTED
ID

  P-1            Expert Report of Pablo Stewart, M.D., Regarding
                 Defendants’ Telepsychiatry Policy, July 12, 2018 (ECF
                 No. 5873)

  P-2            Assessment of the CDCR’s Mental Health Staffing Plan
                 and Appendix, by J Allen and Associates, April 6, 2018

  P-3            February 28, 2018 Letter, with attachment, from Tyler
                 Heath to Matthew A. Lopes, Jr. and Michael Bien, re
                 summary information related to J Allen and Associates’
                 Mental Health Staffing Plan and Appendix

  P-4            August 30, 2017 Memorandum from Dr. Olivia Del Pilar
                 to All Psychiatrists at Wasco State Prison

  P-5            Excerpts from Special Master’s 12th Round Monitoring
                 Report, ECF No. 1553 (December 9, 2003)

  P-6            Excerpts from Special Master’s 14th Round Monitoring
                 Report, ECF No. 1649 (Feb. 11, 2005)

  P-7            Excerpts from Special Master’s 15th Round Monitoring
                 Report, ECF No. 1746 (Jan. 23, 2006)

  P-8            Excerpts from Special Master’s 20th Round Monitoring
                 Report, ECF No. 3029 (Sept. 12, 2008)

  P-9            Excerpts from Special Master’s 24th Round Monitoring
                 Report, ECF No. 4205 (July 2, 2012)

 P-10            Excerpts from Special Master’s 25th Round Monitoring
                 Report, ECF No. 4298 (Jan. 18, 2013)

 P-11            Excerpts from Special Master’s 26th Round Monitoring
                 Report, ECF No. 5439 (May 6, 2016)

 P-12            Excerpts from Special Master’s 27th Round Monitoring
                 Report, ECF No. 5779 (Feb. 13, 2018)

 P-13            Excerpts from Special Master’s Report on Defendants’
                 Quality Improvement Process, ECF No. 4730 (Aug. 2,
                 2013)

 P-14            Excerpts from Lindsay Hayes Audit of Suicide Prevention
   [3308602.1]                                           1
                 Case 2:90-cv-00520-KJM-DB Document 5939 Filed 10/08/18 Page 8 of 20
                  Coleman v. Brown, et al., USDC, E.D. Cal., Case No. 2:90-cv-00520 KJM-DB
                                              Plaintiffs’ Exhibit List

EXHIBIT DESCRIPTION                                                      BATES NO.   OFFERED ADMITTED
ID
                 Practices, ECF No. 5259 (Jan. 14, 2015)

 P-15            Excerpts from Special Master’s Report on His Expert’s
                 Audit of Suicide Prevention Practices, ECF No. 5258
                 (Jan. 14, 2015)

 P-16            Excerpts from Lindsay Hayes Re-Audit and Update on
                 Suicide Prevention Practices, ECF No. 5396 (Jan. 13,
                 2016)

 P-17            Excerpts from Special Master’s Report on His Expert’s
                 Re-Audit and Update on Suicide Prevention Practices,
                 ECF No. 5395 (Jan. 13, 2016)

 P-18            Excerpts from Lindsay Hayes Second Re-Audit and
                 Update on Suicide Prevention Practices, ECF No. 5672
                 (Sept. 7, 2017)

 P-19            Excerpts from Special Master’s Report on His Expert’s
                 Second Re-Audit and Update on Suicide Prevention
                 Practices, ECF No. 5671 (Sept. 9, 2017)

 P-20            Excerpts from Special Master’s Report on the Proposed
                 Telepsychiatry Policy Addendum, ECF No. 5872 (Aug. 2,
                 2018)

 P-21            Exhibit F to Special Master’s Report on the Proposed
                 Telepsychiatry Policy Addendum, ECF No. 5872-1 (Aug.
                 2, 2018)

 P-22            Exhibit A (1 of 2) to Special Master’s Report on the
                 Proposed Telepsychiatry Policy Addendum, ECF No.
                 5873 (Aug. 3, 2018)

 P-23            Exhibit A (2 of 2) to Special Master’s Report on the
                 Proposed Telepsychiatry Policy Addendum, ECF No.
                 5873-1 (Aug. 3, 2018)

 P-24            Exhibit B to Special Master’s Report on the Proposed
                 Telepsychiatry Policy Addendum, ECF No. 5873-2 (Aug.
                 3, 2018)

 P-25            Exhibit C to Special Master’s Report on the Proposed
                 Telepsychiatry Policy Addendum, ECF No. 5873-3 (Aug.
   [3308602.1]                                             2
                 Case 2:90-cv-00520-KJM-DB Document 5939 Filed 10/08/18 Page 9 of 20
                  Coleman v. Brown, et al., USDC, E.D. Cal., Case No. 2:90-cv-00520 KJM-DB
                                               Plaintiffs’ Exhibit List

EXHIBIT DESCRIPTION                                                         BATES NO.   OFFERED ADMITTED
ID
                 3, 2018)

 P-26            Exhibit D to Special Master’s Report on the Proposed
                 Telepsychiatry Policy Addendum, ECF No. 5873-4 (Aug.
                 3, 2018)

 P-27            Exhibit E to Special Master’s Report on the Proposed
                 Telepsychiatry Policy Addendum, ECF No. 5873-5 (Aug.
                 3, 2018)

 P-28            Special Master’s Report on the Status of Mental Health
                 Staffing and the Implementation of Defendants’ Staffing
                 Plan, ECF No. 5564 (Feb. 6, 2017) (71 pages)

 P-29            Special Master’s Report on the Mental Health Inpatient
                 Care Programs, ECF No. 5894 (Aug. 30, 2018) (364
                 pages)

 P-30            Excerpts from Defendants’ Regional Continuous Quality
                 Improvement (CQI) Review Report regarding the 2016
                 review of Chuckawalla Valley State Prison (CVSP)
                 (Transmitted May 24, 2017)

 P-31            Excerpts from Defendants’ Regional Continuous Quality
                 Improvement (CQI) Review Report regarding the 2016
                 review of Ironwood State Prison (ISP) (Transmitted May
                 24, 2017)

 P-32            Excerpts from Defendants’ Regional Continuous Quality
                 Improvement (CQI) Review Report regarding the 2016
                 review of Richard J. Donovan Correctional Facility (RJD)
                 (Transmitted August 30, 2017)

 P-33            Report of the Special Master on Staffing and the Use of
                 Force, Dkt. 974 (Sept. 24, 1998)

 P-34            Defendants’ Monthly Psychiatrist Vacancy Report, ECF
                 No. 5813 (Mar. 30, 2018)

 P-35            Defendants’ Monthly Psychiatrist Vacancy Report, ECF
                 No. 5820 (Apr. 16, 2018)

 P-36            Defendants’ Monthly Psychiatrist Vacancy Report, ECF
                 No. 5828 (May 15, 2018)
   [3308602.1]                                            3
                 Case 2:90-cv-00520-KJM-DB Document 5939 Filed 10/08/18 Page 10 of 20
                   Coleman v. Brown, et al., USDC, E.D. Cal., Case No. 2:90-cv-00520 KJM-DB
                                              Plaintiffs’ Exhibit List

EXHIBIT DESCRIPTION                                                        BATES NO.   OFFERED ADMITTED
ID

 P-37            Defendants’ Monthly Psychiatry Vacancy Report, ECF
                 No. 5839 (June 15, 2018)

 P-38            Defendants’ Monthly Psychiatry Vacancy Report, ECF
                 No. 5856 (July 16, 2018)

 P-39            Defendants’ Updated Monthly Psychiatry Vacancy
                 Report, ECF No. 5899 (Aug. 31, 2018)

 P-40            Defendants’ Monthly Psychiatry Vacancy Report, ECF
                 No. 5900 (Aug. 31, 2018)

 P-41            Defendants’ Monthly Psychiatry Vacancy Report, ECF
                 No. 5934 (Sept. 28, 2018)

 P-42            Declaration of Kevin Kuich, M.D., August 13, 2018
                 (ECF No. 5879-2)

 P-43            Declaration of Michael Golding, M.D., March 30, 2017
                 (ECF No. 5591-1)

 P-44            Declaration of Katherine Tebrock, March 30, 2017 (ECF
                 No. 5591-2)

 P-45            Declaration of Katherine Tebrock, August 13, 2018 (ECF
                 No. 5879-4)

 P-46            June 1, 2018 Mission Change Letter From Nick Weber to
                 Special Master Lopes

 P-47            Aboujaoude, Elias 2018. “Telemental Health – Why the
                 Revolution Has Not Arrived.” Journal of World
                 Psychiatry Volume 17 (No. 3): 277-278.

 P-48            Acierno, Ron, Daniel F. Gros, Kenneth J. Ruggiero,
                 Melba A. Hernandez-Tejada, Rebecca G. Knapp, Carl W.
                 Lejuez, Wendy Muzzy, Christopher B. Frueh, Leonard E.
                 Egede, and Peter W. Tuerk 2016. “Behavioral Activation
                 and Therapeutic Exposure for Posttraumatic Stress
                 Disorder: A Noninferiority Trial of Treatment Delivered
                 in Person Versus Home-Based Telehealth.” Depression
                 and Anxiety Volume 33: 415-423.


   [3308602.1]                                           4
                 Case 2:90-cv-00520-KJM-DB Document 5939 Filed 10/08/18 Page 11 of 20
                   Coleman v. Brown, et al., USDC, E.D. Cal., Case No. 2:90-cv-00520 KJM-DB
                                               Plaintiffs’ Exhibit List

EXHIBIT DESCRIPTION                                                          BATES NO.   OFFERED ADMITTED
ID

 P-49            Antonacci, Diana J., Richard M. Bloch, Sy Atezaz Saeed,
                 Yilmaz Yildirim, and Jesse Talley 2008. “Empirical
                 Evidence on the Use and Effectiveness of Telepsychiatry
                 via Videoconferencing: Implications for Forensic and
                 Correctional Psychiatry.” Behavioral Sciences and the
                 Law Volume 26: 253-269.

 P-50            Barrera-Valencia, Camilo, Alexis Vladimir Benit-Deviat,
                 Consuelo Velez- Alvarez, Mario Figueroa-Barrera, and
                 Sandra Milena Franco Idarrago 2017. “Cost-Effectiveness
                 of Synchronous vs. Asynchronous Telepsychiatry in
                 Prison Inmates with Depression.” Revista Colombiana de
                 Psiquiatria Volume 46 (No. 2): 65-73.

 P-51            Batastini, Ashley B. and Robert D. Morgan 2016.
                 “Connecting the Disconnected: Preliminary Results and
                 Lessons Learned from a Telepsychology Initiative with
                 Special Management Inmates.” Psychological Services
                 Volume 13 (No. 13): 282- 291.

 P-52            Brodey, Benjamin B., Keith H. Claypoole, Jeffrey Motto,
                 Robert G. Arias, and Richard Goss 2000. “Satisfaction of
                 Forensic Psychiatric Patients with Remote Telepsychiatric
                 Evaluation.” Psychiatric Services Volume 51 (No. 10):
                 1305- 1307.

 P-53            Chakrabarti, Subho 2015. “Usefulness of Telepsychiatry:
                 A Critical Evaluation of Videoconferencing-Based
                 Approaches.” World Journal of Psychiatry Volume 5 (No.
                 3): 286-304.

 P-54            Deslich, Stacie Ann, Timothy Thistlethwaite, and Alberto
                 Coustasse 2013. “Telepsychiatry in Correctional
                 Facilities: Using Technology to Improve Access and
                 Decrease Costs of Mental Health Care in Underserved
                 Populations.” The Permanente Journal Volume 17 (No.
                 3): 80-86.

 P-55            Farabee, David, Stacy Calhoun, and Robert Veliz 2016.
                 “An Experimental Comparison of Telepsychiatry and
                 Conventional Psychiatry for Parolees.” Psychiatric
                 Services Volume 67 (No. 5): 562-565.


   [3308602.1]                                            5
                 Case 2:90-cv-00520-KJM-DB Document 5939 Filed 10/08/18 Page 12 of 20
                   Coleman v. Brown, et al., USDC, E.D. Cal., Case No. 2:90-cv-00520 KJM-DB
                                               Plaintiffs’ Exhibit List

EXHIBIT DESCRIPTION                                                         BATES NO.   OFFERED ADMITTED
ID

 P-56            Garcia-Lizana, Francisca and Ingrid Munoz-Mayorga
                 2010. “What About Telepsychiatry? A Systematic
                 Review.” The Primary Care Companion to the Journal of
                 Clinical Psychiatry Volume 12 (No. 2): 1-9.

 P-57            Glaser, Michelle, Tom Winchell, Patty Plant, Wayne
                 Wilbring, Michael Kaiser, Michael K. Butler, Matthew
                 Goldshore, and Manya Magnus 2010. “Provider
                 Satisfaction and Patient Outcomes Associated with a
                 Statewide Prison Telemedicine Program in Louisiana.”
                 Telemedicine and E-Health Volume 16 (No. 4): 472-479.

 P-58            Grady, Brian, and Mary Singleton 2011. “Telepsychiatry
                 ‘Coverage’ to a Rural Inpatient Psychiatric Unit.”
                 Telemedicine and e-Health Volume 17 (No. 8): 603-697.

 P-59            Hall, R.C.W., M.K. Popkin, R.A. Devaul, L.A. Faillace,
                 and S.K 1978. Stickney. “Physical Illness Presenting as
                 Psychiatric Disease.” Archives of General Psychiatry
                 (35): 1315-1320.

 P-60            Hilty, Donald M., Daphne C. Ferrer, Michelle B. Parish,
                 Barb Johnston, Edward J. Callahan, and Peter M.
                 Yellowlees 2013. “The Effectiveness of Telemental
                 Health: A 2013 Review.” Telemedicine and E-Health
                 Volume 19 (No. 6): 444- 454.

 P-61            James, Doris J. and Lauren E. Glaze 2006. “Mental Health
                 Problems of Prison and Jail Inmates.” Bureau of Justice
                 Statistics Special Report (September 2006, NCJ 213600):
                 1-12.

 P-62            Krzystanek, Marek, Krzysztof Krysta, and Katarzyna
                 Skalacka 2017. “Treatment Compliance in the Long-Term
                 Paranoid Schizophrenia Telemedicine Study.” Journal of
                 Technology and Behavioral Science Volume 2: 84-87.

 P-63            Larsen, Debra, Hudnall Stamm, Kelly Davis, and Phillip
                 R. Magaletta 2004. “Prison Telemedicine and Telehealth
                 Utilization in the United States: State and Federal
                 Perceptions of Benefits and Barriers.” Telemedicine
                 Journal and E-Health Volume 10 (Supplement 2): 82-90


   [3308602.1]                                            6
                 Case 2:90-cv-00520-KJM-DB Document 5939 Filed 10/08/18 Page 13 of 20
                   Coleman v. Brown, et al., USDC, E.D. Cal., Case No. 2:90-cv-00520 KJM-DB
                                                Plaintiffs’ Exhibit List

EXHIBIT DESCRIPTION                                                          BATES NO.   OFFERED ADMITTED
ID

 P-64            Leonard, Sarah 2004. “The Development and Evaluation
                 of a Telepsychiatry Service for Prisoners.” Journal of
                 Psychiatric and Mental Health Nursing Volume 11: 461-
                 468.

 P-65            Magaletta, Philip R. and Thomas J. Fagan 2000.
                 “Telehealth in the Federal Bureau of Prisons: Inmates’
                 Perceptions.” Professional Psychology: Research and
                 Practice Volume 31 (No. 5): 497-502.

 P-66            Manfredi, Luisa, Joann Shupe, and Steven L. Batki 2005.
                 “Rural Jail Telepsychiatry: A Pilot Feasibility Study.”
                 Telemedicine and E-Health Volume 11 (No. 5): 574-577.

 P-67            Martinez, Kathryn, Mark Rood, Nikhyl Jhangiani,
                 Adrienne Boissy, and Michael B. Rothberg 2018.
                 “Antibiotic Prescribing for Respiratory Tract Injections
                 and Encounter Length: An Observational Study of
                 Telemedicine.” Annals of Internal Medicine: 1-3.

 P-68            Morgan, Robert D., Amber R. Patrick, and Philip R.
                 Magaletta 2008. “Does the Use of Telemental Health
                 Alter the Treatment Experience? Inmates’ Perceptions of
                 Telemental Health Versus Face-to-Face Treatment
                 Modalities.” Journal of Consulting and Clinical
                 Psychology Volume 76 (Number 1): 158-162.

 P-69            Nelson, Eve-Lynn, Charles Zaylor, and David Cook 2004.
                 “A Comparison of Psychiatrist Evaluation and Patient
                 Symptom Report in a Jail Telepsychiatry Clinic.”
                 Telemedicine Journal and e-Health Volume 10
                 (Supplement 2): 54-59.

 P-70            O’Reilly, Richard, Joan Bishop, Karen Maddox, Lois
                 Hutchinson, Michael Fisman, and Jatinder Takhar 2007.
                 “Is Telepsychiatry Equivalent to Face-to-Face Psychiatry?
                 Results from a Randomized Controlled Trial.” Psychiatric
                 Services Volume 58 (No. 6): 836-843.

 P-71            Salmoiraghi, Alberto and Shahid Hussain 2015. “A
                 Systematic Review of the Use of Telepsychiatry in Acute
                 Settings.” Journal of Psychiatric Practice Volume 21 (No.
                 5): 389-393.

   [3308602.1]                                             7
                 Case 2:90-cv-00520-KJM-DB Document 5939 Filed 10/08/18 Page 14 of 20
                   Coleman v. Brown, et al., USDC, E.D. Cal., Case No. 2:90-cv-00520 KJM-DB
                                               Plaintiffs’ Exhibit List

EXHIBIT DESCRIPTION                                                          BATES NO.   OFFERED ADMITTED
ID

 P-72            Sharp, Ian R., Kenneth A. Kobak, and Douglas A. Osman
                 2011. “The Use of Videoconferencing with Patient with
                 Psychosis: A Review of the Literature.” Annals of
                 General Psychiatry Volume 10 (No. 14): 1-11.

 P-73            Shore, Jay H., Daniel Savin, Heather Orton, Jan Beals,
                 and Spero M. Manson 2007. “Diagnostic Reliability of
                 Telepsychiatry in American Indian Veterans.” American
                 Journal of Psychiatry Volume 164 (No. 1): 115-118.

 P-74            Singh, Surendra P., Dinesh Arya, and Trish Peters 2007.
                 “Accuracy of Telepsychiatric Assessment of New Routine
                 Outpatient Referrals.” BMC Psychiatry Volume 7 (No.
                 55): 1-13.

 P-75            Trestman, Robert L., Michael K. Champion, Elizabeth
                 Ford, Jeffrey L. Metzner, Cassandra F. Newkirk, Joseph
                 V. Penn, Debra A. Pinals, Charles Scott, Robert E.
                 Stellman, Henry C. Weinstein, Robert Weinstock,
                 Kenneth L. Appelbaum, and John L. Young 2015.
                 Psychiatric Services in Correctional Facilities: Third
                 Edition. A Work Group Report of the American
                 Psychiatric Association. American Psychiatric
                 Publishing.

 P-76            Zaylor, Charles, Eve-Lynn Nelson, and David J. Cook
                 2001. “A Comparison of Psychiatric Evaluation and
                 Patient Symptom Report in a Jail Telepsychiatry Clinic.”
                 Journal of Telemedicine and Telecare Volume 7
                 (Supplement 1): 47-49.

 P-77            Zaylor, Charles, Pamela Whitten, and Charles Kingsley
                 2000. “Telemedicine Services to a County Jail.” Journal
                 of Telemedicine and Telecare Volume 6 (Supplement 1):
                 93-95.

 P-78            Zollo, Susan, Michael Kienzle, Paul Loeffelholz, and
                 Susan Sebille 1999. ‘Telemedicine to Iowa’s Correctional
                 Facilities: Initial Clinical Experience and Assessment of
                 Program Costs.” Telemedicine Journal and e-Health
                 Volume 5 (Number 3): 291-301.



   [3308602.1]                                            8
                 Case 2:90-cv-00520-KJM-DB Document 5939 Filed 10/08/18 Page 15 of 20
                   Coleman v. Brown, et al., USDC, E.D. Cal., Case No. 2:90-cv-00520 KJM-DB
                                               Plaintiffs’ Exhibit List

EXHIBIT DESCRIPTION                                                         BATES NO.   OFFERED ADMITTED
ID

 P-79            Noonan, Margaret E. “Mortality in State Prisons, 2001-
                 2014 – Statistical Tables.” US Department of Justice,
                 Bureau of Justice Statistics: December 2016, 1-22.

 P-80            Documents provided by Defendants during the workgroup
                 process along with letters, and responses from
                 Defendants:
                        (a)     CDCR’s May 17, 2018 Psychiatry Staffing
                        Proposal and attachments A, B, F, G, and H
                        thereto
                        (b)     CDCR’s May 30, 2018 Letter to Plaintiffs
                        re Defendants’ April 6, 2018 Report, Assessment
                        of the CDCR’s Mental Health Staffing Plan, by J
                        Allen and Associates
                        (c)    CDCR’s July 27, 2018 chart re MHSDS
                        Population at Desert Institutions Since July 2017
                        (d)   CDCR’s July 27, 2018 chart re CCCMS
                        ML and RC Psychiatry Contract Refusal Percent
                        October 2017 to March 2018
                        (e)    CDCR’s June 5, 2018 clustering proposal,
                        attachment F, Psychiatrist EOP Vacancy History
                        (f)    May 2, 2018 Letter from Andrew M.
                        Gibson to Marc Shinn-Krantz, Attachment 4,
                        Telepsychiatry Daily Average

 P-81            2017 bargaining agreement of the Union of American
                 Physicians and Dentists (BU 16 MOU)

 P-82            Excerpts from Coleman monthly reports, enclosures 1, 6,
                 7, and 8, from January 1, 2015 to present

 P-83            Excerpts from Compstat data, for January 1, 2015 to
                 present

 P-84            Excerpts from Receiver Dashboards, from June 1, 2016 to
                 present

 P-85            Demonstrative exhibits based on data from Coleman
                 monthly reports, Compstat data, and Receiver dashboards,
                 items 82, 83, and 84, above

   [3308602.1]                                            9
                 Case 2:90-cv-00520-KJM-DB Document 5939 Filed 10/08/18 Page 16 of 20
                   Coleman v. Brown, et al., USDC, E.D. Cal., Case No. 2:90-cv-00520 KJM-DB
                                                Plaintiffs’ Exhibit List

EXHIBIT DESCRIPTION                                                          BATES NO.   OFFERED ADMITTED
ID

 P-86            Dr. Golding’s CDCR Mental Health System Report and
                 attachments

 P-87            Special Master’s August 2, 2018 draft telepsychiatry
                 policy, ECF No. 5872-1 (Aug. 2, 2018)

 P-88            CDCR’s May 10, 2018 version of telepsychiatry policy

 P-89            CDCR’s March 24, 2016 version of telepsychiatry policy

 P-90            California Correctional Health Care Services, Mental
                 Health Services Delivery System Program Guide, 2009
                 Revision

 P-91            Defendant California Department of Corrections and
                 Rehabilitation’s Report on Review of Mental Health
                 Staffing, ECF No. 5269 (Feb. 2, 2015)

 P-92            CDCR’s February 1, 2016 Status Update to Court on
                 Court-Ordered Staffing Review

 P-93            CDCR’s January 26, 2016 Staffing Update and Additional
                 Proposals on Court-Ordered Staffing Review

 P-94            CDCR’s January 10, 2017 Staffing Plan

 P-95            CDCR’s January 16, 2018 Status Report on CDCR’s
                 January 2017 Staffing Plan

 P-96            June 15, 2018 email from Melissa Bentz to Michael Bien,
                 re revision to CDCR’s staffing proposal

 P-97            CDCR’s September 14, 2018 document, Adjustments to
                 the 2009 Staffing Plan

 P-98            Suicide Reports and other suicide-related documents
                 produced by Defendants for Plaintiff Class Members s, t,
                 u, nn, and oo.

 P-99            EHRS records for 41 patients: Plaintiff Class Members a -
                 oo

 P-100           June 8, 2017 ASH rejection letter for Plaintiff Class
                 Member c.
   [3308602.1]                                             10
Case 2:90-cv-00520-KJM-DB Document 5939 Filed 10/08/18 Page 17 of 20




 ATTACHMENT B
        Case 2:90-cv-00520-KJM-DB Document 5939 Filed 10/08/18 Page 18 of 20
        Coleman v. Brown, et al., USDC, E.D. Cal., Case No. 2:90-cv-00520 KJM-DB (PC)
                                     Defendants’ Exhibit List

EXHIBIT DESCRIPTION                                                    BATES NO.   OFFERED ADMITTED
ID

 D-A     CDCR’s 2016 Telepsychiatry Policy

 D-B     CDCR’s proposed Telepsychiatry Policy (May 2018)

 D-C     Demonstrative evidence (photographs) of telepsychiatry’s
         use within CDCR (ECF No. 5591-1 at 2-3)

 D-D     Inmate-patient No. 1 Medical Records

 D-E     Inmate-patient No. 2 Medical Records

 D-F     Inmate-patient No. 3 Medical Records

 D-G     Inmate-patient No. 4 Medical Records

 D-H     Inmate-patient No. 5 Medical Records

  D-I    Inmate-patient No. 6 Medical Records

  D-J    Inmate-patient No. 7 Medical Records

 D-K     Inmate-patient No. 8 Medical Records

 D-L     Plaintiffs' Inmate-patient witness A’s Central File Records

 D-M     Plaintiffs Inmate-patient witness B’s Central File Records

 D-N     Plaintiffs Inmate-patient witness C’s Central File Records

 D-O     Plaintiffs Inmate-patient witness D’s Central File Records

 D-P     Plaintiffs Inmate-patient witness E’s Central File Records

 D-Q     Plaintiffs Inmate-patient witness F’s Central File Records

 D-R     Plaintiffs Inmate-patient witness G’s Central File Records

 D-S     Plaintiffs Inmate-patient witness H’s Central File Records

 D-T     Plaintiffs Inmate-patient witness I’s Central File Records

 D-U     Plaintiffs Inmate-patient witness J’s Central File Records

 D-V     Plaintiffs Inmate-patient witness K’s Central File Records

                                                  1
        Case 2:90-cv-00520-KJM-DB Document 5939 Filed 10/08/18 Page 19 of 20
        Coleman v. Brown, et al., USDC, E.D. Cal., Case No. 2:90-cv-00520 KJM-DB (PC)
                                     Defendants’ Exhibit List

EXHIBIT DESCRIPTION                                                 BATES NO.   OFFERED ADMITTED
ID

 D-W     California Correctional Health Care Services (CCHCS)
         Telemedicine Specialty Services and Primary Care
         Procedure, 11.1.2

 D-X     CCHCS Telemedicine Specialty Services and Primary
         Care Procedure, 11.1.1

 D-Y     Program Guide section 12-1-1

 D-Z     Program Guide section 12-1-8

 D-AA    Program Guide section 12-1-9

 D-BB    Program Guide section 12-4-1

 D-CC    Program Guide section 12-4-8

 D-DD    Program Guide section 12-5-1

 D-EE    Program Guide section 12-5-11

 D-FF    Program Guide section 12-6-7.

 D-GG    Mental Health Services, Correctional Treatment Center:
         Psychiatric Inpatient Program, Treatment Planning and
         Procedures: Referral and Admission Policy and
         Procedure, 12.11.2101(A)

 D-HH    California Code of Regulations, Title 22, Inpatient Care
         Requirements

 D-II    Documents/articles/treatises relied upon by Dr. Penn to
         reach his expert opinions

 D-JJ    Curriculum vitae for Joseph Penn, M.D.

 D-KK    Curriculum vitae for Michael Arca, M.D.

 D-LL    Curriculum vitae for Josh Horsley, M.D.

D-MM     Curriculum vitae for Varin Gosein, M.D.

 D-NN    Curriculum vitae for Peter Yellowlees, M.D.


                                                 2
        Case 2:90-cv-00520-KJM-DB Document 5939 Filed 10/08/18 Page 20 of 20
        Coleman v. Brown, et al., USDC, E.D. Cal., Case No. 2:90-cv-00520 KJM-DB (PC)
                                    Defendants’ Exhibit List

EXHIBIT DESCRIPTION                                                 BATES NO.   OFFERED ADMITTED
ID
         Yellowlees, Peter & Shore, Jay, Telepsychiatry and
 D-OO
         Health Technologies: A Guide for Mental Health
         Professionals (2018).
         Special Master’s proposed telepsychiatry policy
 D-PP
         Excerpts from the Special Master’s Report on the 26th
 D-QQ
         Round of Monitoring (ECF No. 5439)
         Data regarding CCHCS use of telemedicine for patients at
 D-RR
         EOP level of care
         Telepsychiatry in Correctional Healthcare, Joseph Penn,
 D-SS
         M.D.
         Declaration of Joseph Penn, M.D. re: “Expert Report of
 D-TT
         Pablo Stewart, MD Regarding
         Defendants’ Telepsychiatry Policy, Dated 7/12/18.”




                                                3
